 

Exhibit 10.1

 

SECOND AMENDED AND RESTATED INVESTMENT MANAGEMENT TRUST AGREEMENT

 

THIS SECOND AMENDED AND RESTATED INVESTMENT MANAGEMENT TRUST AGREEMENT (this
“Agreement”) is made as of the 23rd day of October, 2015, by and between Global
Defense & National Security Systems, Inc., a Delaware corporation (the
“Company”), and American Stock Transfer & Trust Company, LLC (the “Trustee”).

 

WHEREAS, the Company’s Registration Statement on Form S-1, File No. 333-191195
(the “Registration Statement”) for its initial public offering of securities
(the “IPO”) was declared effective as of October 24, 2013 (the “Effective Date”)
by the Securities and Exchange Commission;

 

WHEREAS, Cowen and Company, LLC (“Cowen”), Maxim Group LLC and I-Bankers
Securities, Inc. have acted as underwriters in the IPO (collectively, the
“Underwriters”);

 

WHEREAS, as described in the Registration Statement, and in accordance with the
Company’s Amended and Restated Certificate of Incorporation, (i) approximately
$65,580,000 received by the Company in connection with the IPO, plus (ii)
$7,215,000 received by the Company in connection with the sale of the Company’s
common stock in a private placement (the “Private Placement”) that occurred
simultaneously with the consummation of the IPO pursuant to a subscription
agreement, dated as of October 23, 2013, by and between the Company and Global
Defense & National Security Holdings LLC, a Delaware limited liability company
and the sponsor of the Company (the “Sponsor”), was delivered to the Trustee to
be deposited and held in a trust account for the benefit of the Company and all
of the Company’s stockholders (other than with respect to the 2,003,225 shares
of the Company’s common stock purchased by the Sponsor on July 19, 2013 and the
645,000 shares (721,500 shares if the over-allotment option is exercised in
full) of the Company’s common stock purchased by the Sponsor in the Private
Placement). The amount delivered to the Trustee will be referred to herein as
the “Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries,” pursuant to the investment management trust agreement dated as
of October 24, 2013, by and between the parties hereto (the “Original
Agreement”);

 

WHEREAS, the Property is being held by the Trustee for the benefit of the Public
Stockholders in the event that the Company fails to close a Business Combination
(as such term is defined in the Amended and Restated Certificate of
Incorporation of the Company);

 

WHEREAS, pursuant to the Underwriting Agreement, dated as of October 24, 2013,
by and between the Company and the Underwriters, a portion of the Property equal
to $1,650,000 (or $1,897,500 if the Underwriters’ over-allotment option is
exercised in full) is attributable to the Underwriters’ fees, which amounts the
Underwriters have agreed to deposit in the Trust Account (defined below) and
which will be paid from the Trust Account to the Underwriters upon the closing
of a Business Combination;

 

WHEREAS, the Company and the Trustee have entered into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property;

 

WHEREAS, on July 21, 2015, the parties hereto amended and restated the Original
Agreement in connection with extension of the date before which the Company must
complete a Business Combination from July 24, 2015 to October 24, 2015 (the
“Current Agreement”);

 

WHEREAS, the Company has sought the approval of its stockholders at a special
meeting (the “Stockholder Meeting”) to amend the Company’s Amended and Restated
Certificate of Incorporation, dated as of April 3, 2014 (the “Charter”), to (1)
extend the date before which the Company must complete a business combination
from October 24, 2015 (the “Current Termination Date”) to November 24, 2015 (the
“Extended Termination Date”), and provide that the date for cessation of
operations of the Company if the Company has not completed a business
combination would similarly be extended and (2) extend the period during which
the public stockholders are entitled to redeem, convert or tender their shares
of Company common stock issued in the Company’s initial public offering of
securities (the “IPO Shares”) in the event of any further amendment of the
Company’s amended and restated certificate of incorporation affecting the
substance or timing of the Company’s obligation to redeem, convert or tender
100% of the IPO Shares if the Company has not consummated a business combination
by the date of such further amendment (together, the “Extension Amendments”).

 

 

 

 

WHEREAs, in conjunction with the Extension Amendment the parties desire to (i)
allow holders of the Company’s public shares to redeem their public shares for a
pro rata portion of the funds available in the Trust Account, and authorize the
Company and the Trustee to disburse such redemption payments and (ii) amend and
restate the Current Agreement to permit distributions from the trust account to
pay public stockholders properly demanding redemption in connection with the
Extension Amendment and extend the date on which to commence liquidating the
trust account in the event the Company has not consummated a business
combination from the Current Termination Date to the Extended Termination Date;
and

 

WHEREAS, holders of the requisite number of the Company’s outstanding shares of
common stock approved the Extension Amendments.

 

IT IS AGREED:

 

1.           Agreements and Covenants Of Trustee. The Trustee hereby agrees and
covenants to:

 

(a)          Hold the Property in trust for the Beneficiaries in accordance with
the terms of this Agreement in a segregated trust account (the “Trust Account”)
in the United States established by the Trustee at Wells Fargo Bank, N.A.;

 

(b)          Supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c)          In a timely manner, upon the written instruction of the Company,
invest and reinvest the Property in any United States government treasury bills
having a maturity of one hundred eighty (180) days or less or in money market
funds meeting certain conditions under Rule 2a-7 promulgated under the
Investment Company Act of 1940 (the “1940 Act”) and that invest solely in U.S.
treasuries. The Trustee shall bear no responsibility for any loss or penalty
which may result from any investment or sale of investment made pursuant to the
Company’s instruction. The parties acknowledge that the Trustee is not providing
investment supervision, recommendations or advice;

 

(d)          Collect and receive, when due, all principal and income arising
from the Property, which income, net of taxes and subject to Section 1(i), shall
become part of the “Property,” as such term is used herein;

 

(e)          Promptly notify the Company and Cowen of all communications
received by it with respect to the Property;

 

(f)          Promptly supply any information or documents as may be requested by
the Company in connection with the Company’s preparation of tax returns for the
Trust Account or otherwise;

 

(g)         Participate in any plan or proceeding for protecting or enforcing
any right or interest arising from the Property if, as and when instructed by
the Company to do so;

 

(h)         Render to the Company, and to such other person as the Company may
instruct, monthly written statements of the activities of and amounts in the
Trust Account reflecting all receipts and disbursements of the Trust Account;

 

(i)          Upon written instructions from the Company, deliver to the Company
or to such governmental entity or taxing authority as the Company shall direct,
on a quarterly basis, solely from the interest earned on the Property in the
Trust Account, an amount equal to or lesser than the taxes payable by the
Company, if any, relating to any franchise and income taxes payable by the
Company, to the extent they may be paid from interest earned on the Trust
Account;

 

 

 

 

(j)          Commence liquidation of the Trust Account promptly after receipt of
and only in accordance with the terms of a letter (the “Termination Letter”), in
a form substantially similar to that attached hereto as either Exhibit A or
Exhibit B, signed on behalf of the Company by its Chief Executive Officer, and,
in the case of a Termination Letter in a form substantially similar to that
attached hereto as Exhibit A, acknowledged and agreed to by Cowen, and complete
the liquidation of the Trust Account and distribute the Property in the Trust
Account only as directed in the Termination Letter and the other documents
referred to therein; provided, however, that in the event that a Termination
Letter has not been received by November 29, 2015, the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B to the stockholders of record on the record date, which
record date shall be fixed by the Board of Directors of the Company; provided,
further, that the record date shall be within ten (10) days of November 29,
2015, or as soon thereafter as is practicable.

 

(k)         Commence partial liquidation of the Trust Account promptly after
receipt of and only in accordance with the terms of a letter, in a form
substantially similar to that attached hereto as Exhibit C, signed on behalf of
the Company by its Chief Executive Officer and in accordance with the written
instruction of the Company, disburse to the Public Stockholders of record as of
the record date for the Stockholder Meeting pursuant to which the Extension
Amendment was approved and who elected to redeem their IPO shares in conjunction
with the Extension Amendment (each, an “Electing Stockholder”), the amount
indicated by the Company as required to pay such Electing Stockholders.

 

(l)          No distributions from the Trust Account shall be permitted except
in accordance with Sections 1(i), 1(j) or 1(k) hereof.

 

2.           Agreements and Covenants of the Company. The Company hereby agrees
and covenants to:

 

(a)          Give all instructions to the Trustee hereunder in writing, signed
by the Company’s Chief Executive Officer;

 

(b)          Hold the Trustee harmless, defend and indemnify the Trustee from
and against any and all expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Trustee in connection with any action,
suit or other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee’s gross negligence, willful misconduct or breach of
this Agreement. Promptly after the receipt by the Trustee of notice of demand or
claim or the commencement of any action, suit or proceeding, pursuant to which
the Trustee intends to seek indemnification under this paragraph, it shall
notify the Company in writing of such claim (hereinafter referred to as the
“Indemnified Claim”). The Company shall conduct and manage the defense against
such Indemnified Claim, provided, that the Trustee may voluntarily participate
in such action at its own cost with its own counsel;

 

(c)          Pay the Trustee an initial acceptance fee of $8,000 (it being
expressly understood that the Property shall not be used to pay such fee). The
Company shall pay the Trustee the initial acceptance fee at the consummation of
the IPO. The Company shall not be responsible for any other fees or charges of
the Trustee except as may be provided in paragraph 2(b) hereof (it being
expressly understood that the Property shall not be used to make any payments to
the Trustee under such paragraph). The Trustee shall refund to the Company the
fee (on a pro rata basis) with respect to any period after the liquidation of
the Trust Fund; and

 

(d)          In connection with any vote of the Company’s stockholders regarding
a Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of soliciting proxies and tabulating
stockholder votes verifying the vote of the Company’s stockholders regarding
such Business Combination.

 

(e)          Within four (4) business days after the Underwriters exercise the
over-allotment option (or any unexercised portion thereof) or such
over-allotment expires, provide the Trustee with a notice in writing of the
total amount of the deferred Underwriters’ fees, which shall in no event be less
than $1,650,000.

 

 

 

 

(f)          In addition to the specific requirements of Section 1(j) and 1(k),
and in all cases, the Company shall provide Cowen with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

(g)          Instruct the Trustee to make only those distributions that are
permitted under this Agreement, and refrain from instructing the Trustee to make
any distributions that are not permitted under this Agreement.

  

3.           Limitations of Liability. The Trustee shall have no responsibility
or liability to:

 

(a)          Take any action with respect to the Property, other than as
directed in paragraph 1 hereof, and the Trustee shall have no liability to any
party under this Agreement except for liability arising out of its own gross
negligence, willful misconduct or breach of contract;

 

(b)          Institute any proceeding for the collection of any principal and
income arising from, or institute, appear in or defend any proceeding of any
kind with respect to, any of the Property unless and until it shall have
received written instructions from the Company given as provided herein to do so
and the Company shall have advanced or guaranteed to it funds sufficient to pay
any expenses incident thereto;

 

(c)          Change the investment of any Property, other than in compliance
with paragraph 1(c);

 

(d)          Refund any depreciation in principal of any Property invested in
accordance with Section 1(c);

 

(e)          Assume that the authority of any person designated by the Company
to give instructions hereunder shall not be continuing unless provided otherwise
in such designation, or unless the Company shall have delivered a written
revocation of such authority to the Trustee;

 

(f)          The other parties hereto or anyone else for any action taken or
omitted by it in compliance with this Agreement, or any action suffered by it to
be taken or omitted in compliance with this Agreement made in good faith and in
the exercise of its best judgment, except for its gross negligence or willful
misconduct. The Trustee may rely conclusively and shall be protected in acting
upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Trustee, in good
faith, to be genuine and to be signed or presented by the proper person or
persons. The Trustee shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement or any of the terms
hereof, unless evidenced by a written instrument delivered to the Trustee signed
by the proper party or parties and, if the duties or rights of the Trustee are
affected, unless it shall give its prior written consent thereto;

 

(g)          Verify the correctness of the information set forth in the
Registration Statement or to confirm or assure that any acquisition made by the
Company or any other action taken by it is as contemplated by the Registration
Statement; or

 

(h)          Look to any other agreement for the determination of its duties as
Trustee.

 

4.           Termination. This Agreement shall terminate as follows:

 

(a)          If the Trustee gives written notice to the Company that it desires
to resign under this Agreement, the Company shall use its reasonable efforts to
locate a successor trustee. At such time that the Company notifies the Trustee
that a successor trustee has been appointed by the Company and has agreed to
become subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate, except that the
provisions of Section 2(b) shall survive termination; provided, however, that in
the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee
may, upon written notice to the Company, submit an application to have the
Property deposited with the United States District Court for the Southern
District of New York and, upon such deposit, the Trustee shall be immune from
any liability whatsoever that arises due to any actions or omissions to act by
any party after such deposit; or

 

 

 

 

(b)          At such time that the Trustee has completed the liquidation of the
Trust Account in accordance with the provisions of paragraph 1(j) hereof and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 2(b).

 

5.           Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (“Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.           Miscellaneous.

 

(a)          The Company and the Trustee each acknowledge that the Trustee will
follow the security procedures set forth below with respect to funds transferred
from the Trust Account. Upon receipt of written instructions, the Trustee will
confirm such instructions with an Authorized Individual at an Authorized
Telephone Number listed on the attached Exhibit D. The Company and the Trustee
will each restrict access to confidential information relating to such security
procedures to authorized persons. Each party must notify the other party
immediately if it has reason to believe unauthorized persons may have obtained
access to such information and of any change in its authorized personnel.

 

(b)          This Agreement may be executed by facsimile and in several
counterparts, which together shall constitute but one instrument.

 

(c)          This Agreement contains the entire agreement and understanding of
the parties hereto with respect to the subject matter hereof. This Agreement or
any provision hereof may only be changed, amended or modified by a writing
signed by each of the parties hereto; provided that such action shall not
materially adversely affect the interests of the Public Stockholders. Any
change, waiver, amendment or modification to this Agreement that materially
adversely affects the interests of the Public Stockholders shall be subject to
approval by each of the Public Stockholders materially adversely affected
thereby. As to any claim, cross-claim or counterclaim in any way relating to
this Agreement, each party waives the right to trial by jury.

 

(d)          This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York applicable to contracts executed in and
to be performed in that State, including, without limitation, Sections 5-1401
and 5-1402 of the New York General Obligations Law and the New York Civil
Practice Laws and Rules 327(b). The parties hereto agree that any action,
proceeding or claim against it arising out of or relating in any way to this
Agreement shall be brought and enforced in the courts of the State of New York
or the United States District Court for the Southern District of New York, and
the parties hereto irrevocably submit to such jurisdiction, which jurisdiction
shall be exclusive. The parties hereto hereby waive any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 

(e)          Any notice, consent or request to be given in connection with any
of the terms or provisions of this Agreement shall be in writing and shall be
sent by certified or registered mail, by private national courier service
(return receipt requested, postage prepaid), by personal delivery or by
facsimile transmission. Such notice or communication shall be deemed given (a)
if mailed, two days after the date of mailing, (b) if sent by national courier
service, one business day after being sent, (c) if delivered personally, when so
delivered, or (d) if sent by facsimile transmission, on the second business day
after such facsimile is transmitted, in each case as follows:

 

 

 

 

If to the Trustee, to:

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: John Baker

Fax: (718) 765-8792

 

If to the Company, to:

 

Global Defense & National Security Systems, Inc.

11921 Freedom Drive, Suite 550

Two Fountain Square

Reston, Virginia 20190

Attn: Dale R. Davis

Fax:

 

In either case with a copy to:

 

Morrison & Foerster LLP

1650 Tysons Blvd, Suite 400

McLean, VA 22102

Attn: Lawrence T. Yanowitch, Esq., Lawrence R. Bard, Esq.

Fax: (703) 760-7777

and

 

Cowen and Company, LLC

599 Lexington Avenue

New York, New York 10022

Attn: Head of Equity Capital Markets

Fax: (646)562-1249

 

and

 

McDermott Will & Emery LLP

340 Madison Avenue

New York, New York 10173

Attn: Robert H. Cohen, Esq., Joel L. Rubinstein, Esq.

Fax: (212) 547-5444

 

(f)          This Agreement may not be assigned by the Trustee without the prior
written consent of the Company.

 

(g)          The obligations and rights contained in Section 2(b) herein will
survive the termination of this Agreement.

 

(h)          Each of the Trustee and the Company hereby represents that it has
the full right and power and has been duly authorized to enter into this
Agreement and to perform its respective obligations as contemplated hereunder.
The Trustee acknowledges and agrees that it shall not make any claims or proceed
against, and waives any and all right, title, interest or claim of any kind in
or to any distribution of the Trust Account, including by way of set-off, and
shall not be entitled to any funds in, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any claim against, the Trust Account
under any circumstance.

 

(i)          The Trustee hereby consents to the inclusion of “American Stock
Transfer & Trust Company, as Trustee” in the Registration Statement and other
materials relating to the IPO.

 

(j)          Each of the Company and the Trustee hereby acknowledge that Cowen
is a third party beneficiary of this Agreement. The Public Stockholders shall
also be third party beneficiaries of this Agreement.

 

(k)          Except as specified herein, no party to this Agreement may assign
its rights or delegate its obligations hereunder to any other person or entity.

 

[Remainder of page intentionally left blank]

 

 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Second Amended and
Restated Investment Management Trust Agreement as of the date first written
above.

  

 

AMERICAN STOCK TRANSFER & TRUST COMPANY,

LLC, AS TRUSTEE

      By:   /s/ Joseph M. Smith     Name: Joseph M. Smith     Title: VP      

GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS,

INC.

      By: /s/ Frederic Cassis     Name: Frederic Cassis     Title: Secretary

 



[Signature Page to Trust Agreement]

 

 

 

 

EXHIBIT A

 

[LETTERHEAD OF THE COMPANY]

 

[DATE]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: John Baker

 

Re:        Trust Account No. [ ] Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(j) of the Second Amended and Restated Investment
Management Trust Agreement between Global Defense & National Security Systems,
Inc. (the “Company”) and American Stock Transfer & Trust Company, LLC (the
“Trustee”), dated as of October 23, 2015 (the “Trust Agreement”), this is to
advise you that the Company has entered into an agreement (the “Business
Agreement”) with __________________(the “Target”) to close a business
combination with the Target (the “Business Combination”) on or about [___ __],
2015. The Company shall notify you at least forty-eight (48) hours in advance of
the actual date of the closing of the Business Combination (the “Closing Date”).
Defined terms used but not otherwise defined herein shall have the meaning
ascribed to such term in the Trust Agreement.

 

Pursuant to Section 2(d) of the Trust Agreement, we are providing you with [an
affidavit] [a certificate] of _________________, which verifies the vote of the
Company’s stockholders in connection with the Business Combination. In
accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account to the effect that, on the Closing
Date, all of the funds held in the Trust Account will be immediately available
for transfer to the account or accounts that the Company and Cowen and Company,
LLC shall direct in writing on the Closing Date.

 

On the Closing Date (i) counsel for the Company (“Company Counsel”) shall
deliver to you written notification that the Business Combination has been
closed and (ii) the Company shall deliver to you written instructions (the
“Instruction Letter”) with respect to the transfer of the funds held in the
Trust Account, including, but not limited to, (a) funds to be delivered to any
Public Stockholder that has properly exercised its conversion rights or sold its
shares to the Company (as described in the Registration Statement), (b) the
portion of the Property attributable to the deferred Underwriters’ fees in an
amount equal to $1,897,500 and (c) the portion of the Property to be released to
the Company in connection with the closing of the Business Combination.

 

You are hereby directed and authorized to transfer the funds held in the Trust
Account immediately upon your receipt of Company Counsel’s notification and the
Instruction Letter, in accordance with the terms of the Instruction Letter. In
the event that certain deposits held in the Trust Account may not be liquidated
by the Closing Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Closing Date to the Company. With respect
to the deferred Underwriters’ fees, such funds should be distributed on the
Closing Date to Cowen and Company, LLC (on behalf of the several underwriters)
promptly after receipt of the Instruction Letter. Upon the distribution of all
the funds in the Trust Account pursuant to the terms hereof, the Trust Agreement
shall be terminated.

 

In the event that the Business Combination is not closed on the Closing Date
described in the notice thereof and we have not notified you on or before the
original Closing Date of a new Closing Date, then the funds held in the Trust
Account shall be reinvested as provided in the Trust Agreement on the business
day immediately following the Closing Date as set forth in the notice.

 

[Remainder of page intentionally left blank]

 

 

 

 

  Very truly yours,      

GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.

      By:       Name: Dale R. Davis     Title:     Chief Executive Officer

  

AGREED TO AND ACKNOWLEDGED BY       COWEN AND COMPANY, LLC       By:       Name:
    Title:  

 

[Signature Page to Exhibit A to Trust Agreement]

 

 

 

 

EXHIBIT B

 

[LETTERHEAD OF THE COMPANY]

 

[DATE]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: John Baker

 

Re:       Trust Account No. [ ] Termination Letter

 

Gentlemen:

 

Pursuant to paragraph 1(j) of the Second Amended and Restated Investment
Management Trust Agreement between Global Defense & National Security Systems,
Inc. (the “Company”) and American Stock Transfer & Trust Company, LLC (the
“Trustee”), dated as of October 23, 2015 (the “Trust Agreement”), this is to
advise you that the Company is to be liquidated in accordance with the terms of
the Company’s Amended and Restated Certificate of Incorporation.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence liquidation of the Trust Account. In connection with this liquidation,
you are hereby authorized to establish a record date for the purposes of
determining the stockholders of record entitled to receive their per share
portion of the Trust Account. The record date shall be within ten (10) days of
the liquidation date, or as soon thereafter as is practicable. You will notify
the Company in writing as to when all of the funds in the Trust Account will be
available for immediate transfer (the “Transfer Date”) in accordance with the
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. You shall commence distribution of such funds in
accordance with the terms of the Trust Agreement and the Amended and Restated
Certificate of Incorporation of the Company and you shall oversee the
distribution of the funds. Upon the payment of all the funds in the Trust
Account, the Trust Agreement shall be terminated.

 

  Very truly yours,      

GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.

        By:       Name: Dale R. Davis     Title:    Chief Executive Officer

 

cc: Cowen and Company, LLC

 

 

 

 

EXHIBIT C

 

[LETTERHEAD OF COMPANY]

 

[DATE]

 

American Stock Transfer & Trust Company, LLC

6201 15th Avenue

Brooklyn, New York 11219

Attn: John Baker

 

Re:       Trust Account No. [       ]

 

Gentlemen:

 

Pursuant to Section 1(k) of the Second Amended and Restated Investment
Management Trust Agreement between Global Defense & National Security Systems,
Inc. (the “Company”) and American Stock Transfer & Trust Company, LLC (the
“Trustee”), dated as of October 23 2015 (the “Trust Agreement”), this is to
advise you that in connection with the Extension Amendment and the Trust
Amendment and in accordance with the terms of the Trust Agreement, we hereby
authorize you to liquidate $_____ of the Trust Account on [_____ __], 2015 and
to transfer $_____ of the proceeds of the Trust to the Trust checking account at
[Paying Agent’s account] for distribution to the stockholders that have properly
requested redemption of their shares in connection with the Extension
Amendment.  It is acknowledged and agreed that while such funds are on deposit
in the Trust checking account awaiting distribution, the Company will not earn
any interest or dividends on such funds.

 

On or before the date for liquidation referenced above the Company shall deliver
to you written instructions (the “Instruction Letter”) with respect to the
transfer of the funds held in the Trust Account including, but not limited to,
funds to be delivered to any Public Stockholder that has properly exercised its
redemption rights (as described in the Registration Statement),. You agree to be
the paying agent of record and in your separate capacity as paying agent to
distribute said funds on the date for liquidation referenced above directly to
the Company’s Electing Stockholders in accordance with the Instruction Letter,
terms of the Trust Agreement and the Amended and Restated Certificate of
Incorporation of the Company. 

 

  Very truly yours,       GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.      
  By:       Name: Dale R. Davis     Title:    Chief Executive Officer

 

cc: Cowen and Company, LLC

 

 

 

 

EXHIBIT D

 

AUTHORIZED INDIVIDUAL(S)   AUTHORIZED FOR TELEPHONE CALL BACK   TELEPHONE
NUMBER(S)       COMPANY:           Global Defense & National Security Systems,
Inc.   (202) 800-4333 11921 Freedom Drive, Suite 550     Two Fountain Square    
Reston, Virginia 20190     Attn: Dale R. Davis     Chief Executive Officer      
    TRUSTEE:           American Stock Transfer & Trust Company, LLC   (718)
921-8200 6201 15th Avenue     Brooklyn, New York 11219     Attn: John Baker    

 

 

 

